Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22-24, 30-32, 36, and 38-39, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein the operation is to modify an address input to the integrated circuit based on the customization bits, wherein the control logic is to fire fluid actuation devices based on the modified address, wherein the control logic is to access a second non-volatile memory cell based on the modified address. 
Group II, claim(s) 25, 28, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein the operation includes at least one of preventing or allowing access to further memory cells of the integrated circuit, inverting at least portions of a data stream received by the integrated circuit, or modifying the behavior of bits stored in a configuration register of the integrated circuit, wherein the control logic prevents external read access to the plurality of first non-volatile memory cells.
Group III, claim(s) 26-27, 33-35, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein the plurality of first non-volatile memory cells comprises four memory cells, and wherein the customization bits define the integrated circuit as one of 16 unique integrated circuits or 4096 unique fluid ejection devices, wherein write access to the plurality of first non-volatile memory .
Group IV, claim(s) 40, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein the plurality of customization bits comprises four customization bits and the address comprises four bits, and wherein summing the customization bits and the address comprises summing the customization bits and the address to generate a modified address comprising four bits where the most significant bit resulting from the summing is discarded.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The groups, as discussed above, do not share the same technical features.
The claims that are not included in the groups above are generic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853